June 30, 1916. The opinion of the Court was delivered by
This appeal raises the question whether there was error on the part of the probate Judge in ordering that the will in *Page 403 
question be admitted to probate, in due form of law. The facts are stated in the decree, rendered by the probate Judge. By consent of all the parties, the case was heard by the Circuit Judge, upon the exceptions without a jury. The exceptions were overruled, and the decree confirmed, whereupon there was an appeal to this Court.
In the case of In re Solomon's Estate, 74 S.C. 189,54 S.E. 207, it was held that the issue of will or no will is legal in its nature, and the facts are not reviewable by this Court, on an appeal from the Circuit Court.
Judgment affirmed.
MR. JUSTICE WATTS, being disqualified, did not participate in the consideration of this case.